Citation Nr: 1707391	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to service connection for lupus. 

In June 2013, the Veteran testified at a hearing conducted at the San Diego RO before a Veterans Law Judge (VLJ) at the Board.  A copy of the transcript has been associated with the claim folder.  In a January 2016 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the June 2013 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative has requested hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, multiple pieces of mail have been returned to VA as undeliverable, including the July 2016 letter notifying the Veteran that his service treatment records were unavailable and the November 2016 Supplemental Statement of the Case.  Therefore, upon remand, the Veteran should be contacted to provide a correct address. 

The Board previously remanded the Veteran's claim in March 2016 and directed the AOJ to inform the Veteran of the unavailability of service treatment records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA and inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claim.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  However, given that this letter was returned, and the Veteran did not have an opportunity to submit documentation before his examination, a new letter should be sent to the correct address. 

Next, regarding the Veteran's contentions that he has lupus due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted on his DD 214.  Even though the Veteran cannot be granted service connection on a presumptive basis because lupus is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had lupus at any point during the appeal period and it can be shown to be as likely as not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the Veteran was afforded a VA examination in April 2016 to determine whether his lupus was as likely as not due to Agent Orange exposure in service. The VA examiner noted lupus "is not considered presumptive according to the Agent Orange Registry" as the rationale for why the Veteran's lupus is not related to his Agent Orange exposure.  Here, the examiner is essentially stating that because the Veteran's disease is not on the presumptive service connection list under 38 C.F.R. § 3.309, that he cannot be granted direct service connection for a disease incurred due to Agent Orange exposure in service, which goes against the finding of Combee.  Therefore, upon remand, the Veteran should be afforded a new examination to address his specific circumstances and whether his lupus was as likely as not caused by his conceded Agent Orange exposure, regardless of whether or not lupus is on the list of presumptive diseases, or for that matter, whether his lupus was as likely as not caused by any other events, incidents, diseases or injuries in service.

Finally, the Veteran's representative argued in the February 2017 appellant brief that the Veteran's lupus is secondary to his service-connected diabetes.  As such, the Veteran's new VA examination should also address the theory of entitlement based on secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ or Appeals Management Office (AMO) should contact the Veteran or his representative to obtain his current address.

2.  After the Veteran's correct address is verified, notify the Veteran of the unavailability of his service treatment records pursuant to 38 C.F.R. § 3.159(e).  He should also be notified of alternate sources of evidence that can supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

3.  After the above is completed, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of his lupus. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lupus began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure, regardless of lupus not being listed as a presumptive disease under 38 C.F.R. § 3.309.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  In providing a rationale, the Veteran examiner should discuss the specific circumstances of the Veteran's case.

The examiner must also provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his lupus was either (1) caused by or (2) is aggravated by the Veteran's service-connected diabetes mellitus, including any diabetes medication. 

If the examiner determines that the Veteran's lupus is aggravated by the Veteran's service-connected diabetes mellitus, the examiner should report the baseline level of severity of the lupus prior to the onset of aggravation.  If some of the increase in severity of the lupus is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




